Title: To George Washington from Duportail, 3 March 1784
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



Dear general
Paris march 3th 1784

I Cannot let so fine opportunity as major l’enfants going escape without Recalling me to your excellency’s memory—probably this letter will find you on the bancs of potoomak; after having ascertained the liberty of your Country, and the fame of your name, you enjoy the Tranquill pleasures of the Rural Life like the patron of our society which you Represent more than any defensor of the Country—however there are Certainly great differences between the dictator and your Excellency, and one of them is that the Country which he defended was not then so large as the smallest of the 13 united states, but I am sorry I Cannot wish these last should act in future so great a part in the world proportionnately as Rome did, for it Cannot be but at our own expence—but I hope the americains will be wiser and more moderate in their ambition than the Romans, they shall be happier too—I leave to marquis delafayette to tell your Excellency the news of this Country. the succes of the society of Cincinnatus—your Excellency will judge of it by the demands presented by the marquis as well as by Count de Rochambeau. I have been Requested by many to support their demands with your Excellency. but I Refused to do it as perfectly inutile. I know very [well] that if the demands are just or if the society is disposed to favours, your Excellency will follow equal principles, and so those who have the same Rights (or the same Rights to favours) shall be treated in the same manner.

I saw yesterday for the first time a man in the Clouds and with Colonel gouvion we Regretted that you Could not enjoy so extraordinary view. eight days ago I was busy about preparing a description of that new art for your Excellency and Translating what we have best in that Respect, but I met since with a description made in england and reported in the magazin, so I do not doubt that you shall have it in america et that will spare me the trouble which was indeed great. Since I left america I had neglected to write or Read any thing in english and I am exceedingly surprised of the difficulty which I experience in writing english and for fear of fatiguing your Excellency with my bad Stile I must end this letter, in wishing you all the happiness you deserve so well. I have the honour to be with great Respect your Excellency’s the most humble and obedient Servant

duportail


permit me dear general, to present my best Respects to Mrs Washington.

